PER CURIAM.
Because the only basis asserted for withholding the documents now in question, section 119.07(3)(b), Fla. Stat. (2001), does not apply as a matter of law, Tribune Co. v. Cannella, 438 So.2d 516 (Fla. 2d DCA 1983), quashed on other grounds, 458 So.2d 1075 (Fla.1984); Fla. Att’y Gen. Op.2001-75 (October 24, 2001), the order under review, to the extent that it denies release, is quashed. All documents sought herein by the petitioners shall be released by the trial court forthwith. No motion for stay of this order will be granted.
Certiorari granted.